Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                           Nos. 04-13-00099-CV, 04-13-00100-CV,
                                    and 04-13-00101-CV

                              EX PARTE Sean C. MCNAMARA

                  From the 198th Judicial District Court, Kerr County, Texas
                     Trial Court Nos. 121073B, 121074B, and 121075B
                          Honorable Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against Appellant Sean C. McNamara.

       SIGNED March 26, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice